I was not in accord with the results reached by the majority of the members of this court in the former case of State v.Packer Corporation (Utah) 297 P. 1013. I am still of the opinion that a different result should have been reached in that case. And for reasons just stated by Mr. Justice STRAUP, I also am of the opinion that the decision in the former case is not as a precedent of controlling effect on this appeal, and therefore dissent from the conclusion reached in the prevailing opinion herein affirming the judgment of the court below. *Page 183